Joseph Keane appeals from the denial by a single justice of this court of his petition pursuant to G. L. c. 211, § 3. We affirm.
In his petition, Keane seeks relief from two orders. The first was made by a District Court judge, who dismissed as untimely Keane’s appeal from a judgment entered against him in that court. The second was made by a single justice of the Appeals Court, who denied his motion for leave to file late a notice of appeal from a prior order by another single justice. Keane’s claims concerning both orders share a common element: they each can be resolved in the course of the normal appellate process. Indeed, Keane has taken the initial steps toward doing so, filing notices of appeal and seeking the assembly of the relevant records. Relief under G. L. c. 211, § 3, may not be sought “merely as a substitute for normal appellate review.” McGuinness v. Commonwealth, 420 Mass. 495, 497 (1995), quoting Francis v. District Attorney for the Plymouth Dist., 388 Mass. 1009, 1010 (1983). Thus, the single justice did not abuse her discretion in denying Keane’s petition.

Judgment affirmed.